Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/499,649 filed on 10/12/2021 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 12/17/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification Objections
The disclosure is objected to because of the following informalities: under “Cross Reference to Related Applications” section, the status of U.S Patent Application No. 16/384,362 now is patented need to be updated.
Appropriate correction is required.

35 USC § 101

Claim 1 is considered statutory under 35 U.S.C. 101 because the claimed invention is directed to a statutory subject matter. In this case the specification states “For purposes the claims, the phrase “computer storage medium,” “computer-readable storage medium” and variations thereof, does not include waves, signals, and/or other transitory and/or intangible communication media, per se.”. Accordingly, the claim is statutory.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Initially, it should be noted that the present application and US patent 10088837, have the same inventive entity.  The assignee for both applications is NEO, PLM, INC.  
Claims 1-3, 8-10, 15-17 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6-8, 13 and 15 of US patent #11188384.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-3, 8-10, 15-17 and 19-20 are compared to claim 1-2, 6-8, 13 and 15 of US patent #11188384 in the following table:

Instant Application
US Patent #11188384
1. One or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute a method for storing sub-component state data for sub- components of a system resource on a blockchain, where the blockchain includes a system resource data block that corresponds to the system resource and the system resource data block includes one or more links, where each link corresponds to one of one or more sub-components of the system resource, the method comprising:
generating a first component state data block for a first sub-component of a system resource on the blockchain, the first sub-component state data block for the first component including first state data corresponding to the first component; and
setting the link in the resource data block that corresponds to the first sub- component to reference the first sub-component state data block.
2. The computer storage media of Claim 1:
generating a second sub-component state block for the first sub-component, the second sub-component state block for the first sub-component including second state data corresponding to the first sub-component; and
linking the second sub-component state data block to the first sub- component state data block.

3. The computer storage media of Claim 2, where:
the resource data block corresponds to a resource provided by a resource originator entity;

the step of generating a second sub-component state data block for the first sub-component comprises generating the second sub-component state block for the first sub-component by a sub-component provider entity; and
the method includes requiring the second sub-component state data block to be signed by the resource originator entity and the sub-component provider entity.

8. A system for storing sub-component state data on a blockchain, the system comprising:
one or more processors; and 
one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon that, when executed by the processors, cause the processors to perform a method for storing sub- component state data for sub-components of a system resource on a blockchain, where the blockchain includes a system resource data block that corresponds to the system resource and the system resource data block includes one or more links, where each link corresponds to one of one or more sub-components of the system resource, the method comprising: 
identifying a system resource data block on a blockchain that corresponds to the system resource, where the system resource data block includes one or more links and each link corresponds to one of one or more sub-components of the system resource, 
generating a first sub-component state data block for a first sub-component of a system resource on the blockchain, the first sub-component state data block for the first sub-component including first state data corresponding to the first sub-component; and 
setting the link in the resource data block that corresponds to the first sub- component to reference the first sub-component state data block.
9. The system of Claim 8, the method including: 
generating a second sub-component state block for the first sub-component, the second sub-component state block for the first sub-component including second state data corresponding to the first sub-component; and 
linking the second sub-component state data block to the first sub-component state data block.

10. The system of Claim 9, where: 
the resource data block corresponds to a resource provided by a resource originator entity; 
the step of generating a second sub-component state data block for the first sub-component comprises generating the second sub-component state block for the first sub-component by a sub-component provider entity; and 
the method includes requiring the second sub-component state data block to be signed by the resource originator entity and the sub-component provider entity.

15. A method for storing sub-component state data for sub-components of a system resource on a blockchain, where the blockchain includes a system resource data block that corresponds to the system resource and the system resource data block includes one or more links and each link corresponds to one of one or more sub- components of the system resource, the method comprising: 
generating a first component state data block for a first sub-component of a system resource on the blockchain, the first sub-component state data block for the first component including first state data corresponding to the first component; and 
setting the link in the resource data block that corresponds to the first sub- component to reference the first sub-component state data block.
16. The method of Claim 15, where the method includes: generating a second sub-component state block for the first sub-component, the second sub-component state block for the first sub-component including second state data corresponding to the first sub-component; and 
linking the second sub-component state data block to the first sub- component state data block.

17. The method of Claim 16, where: 
the resource data block corresponds to a resource provided by a resource originator entity; 
the step of generating a second sub-component state data block for the first sub-component comprises generating the second sub-component state block for the first sub-component by a sub-component provider entity; and 
the method includes requiring the second sub-component state data block to be signed by the resource originator entity and the sub-component provider entity.




19, The method of Claim 15, where:
the resource comprises an application and the first sub-component comprises an update to the application.

20. The method of Claim 15, where:
the resource comprises an operating system and the first sub-component comprises one of a library, a management subsystem and a device driver.

13. One or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute a method for storing component state data for components of a resource, the method comprising:

generating a resource data block that corresponds to a resource, where the resource data block includes one or more links and each link corresponds to one of one or more components of the resource; 

generating a first component state data block for a first component of the resource on a blockchain, the first component state data block for the first component including first state data corresponding to the first component; 
setting the link in the resource data block that corresponds to the first component to reference the first component state data block; 


generating a second component state block for the first component, the second component state block for the first component including second state data corresponding to the first component; and 
linking the second component state data block to the first component state data block.

15. The computer storage media of claim 13, where: 

the step of generating a resource data block that corresponds to a resource comprises generating a resource data block that corresponds to a resource by a first entity; 
the step of generating a second component state data block for the first component comprises generating the second component state block for the first component by a second entity; and 

the method includes requiring the second component state data block to be signed by the first entity and the second entity.

7. A system for storing component state data on a blockchain, the system comprising: 
one or more processors; and 
one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon that, when executed by the processors, cause the processors to perform a method for storing component state data for components of a resource, the method comprising: 






generating a resource data block that corresponds to a resource, where the resource data block includes one or more links and each link corresponds to one of one or more components of the resource; 

generating a first component state data block for a first component of the resource on a blockchain, the first component state data block for the first component including first state data corresponding to the first component; 
setting the link in the resource data block that corresponds to the first component to reference the first component state data block; 


generating a second component state block for the first component, the second component state block for the first component including second state data corresponding to the first component; and 
linking the second component state data block to the first component state data block.

8. The system of claim 7, where: the step of generating a resource data block that corresponds to a resource comprises 

generating a resource data block that corresponds to a resource by a first entity; and 
the step of generating a first component state data block for a first component of the resource on a blockchain includes requiring the first component state data block to be signed by the first entity.




1. A computer-implemented method for storing component state data for components of a resource, the method comprising: 
generating a resource data block that corresponds to a resource, where the resource data block includes one or more links and each link corresponds to one of one or more components of the resource; 
generating a first component state data block for a first component of the resource on a blockchain, the first component state data block for the first component including first state data corresponding to the first component; 
setting the link in the resource data block that corresponds to the first component to reference the first component state data block; 

generating a second component state block for the first component, the second component state block for the first component including second state data corresponding to the first component; and 

linking the second component state data block to the first component state data block.

2. The computer-implemented method of claim 1, where: the step of generating a resource data block that corresponds to a resource comprises 
generating a resource data block that corresponds to a resource by a resource originator entity; and 
the step of generating a first component state data block for a first component of the resource on a blockchain includes requiring the first component state data block to be signed by the resource originator entity.

6. The computer-implemented method of claim 1, where at least one of: the resource comprises a system and the first component comprises a sub-component of the system; 
the resource comprises a service and the first component comprises a component of the service; 
the resource comprises a database and first component comprises a subset of data; 
the resource comprises an operating system and the first component comprises one of a library, a management subsystem and a device driver; and 
the resource comprises an application and the first component comprises an update to the application.




Allowable Subject Matter
Claims 2-3, 9-10 and 16-17 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior arts:
US 2017/0017936 to Bisikalo
[0148] Computer interfaces in some respects are similar to automobile operation interfaces. Automobile operation interface elements such as steering wheels, gearshifts, and speedometers facilitate the access, operation, and display of automobile resources, and status. Computer interaction interface elements such as check boxes, cursors, menus, scrollers, and windows (collectively and commonly referred to as widgets) similarly facilitate the access, capabilities, operation, and display of data and computer hardware and operating system resources, and status. Operation interfaces are commonly called user interfaces. Graphical user interfaces (GUIs) such as the Apple's iOS, Macintosh Operating System's Aqua; IBM's OS/2; Google's Chrome (e.g., and other webbrowser/cloud based client OSs); Microsoft's Windows varied UIs 2000/2003/3.1/95/98/CE/Millenium/Mobile/NT/Vista/XP (Server) (i.e., Aero, Surface, etc.); Unix's X-Windows (e.g., which may include additional Unix graphic interface libraries and layers such as K Desktop Environment (KDE), mythTV and GNU Network Object Model Environment (GNOME)), web interface libraries (e.g., ActiveX, AJAX, (D)HTML, FLASH, Java, JavaScript, etc. interface libraries such as, but not limited to, Dojo, jQuery(UI), MooTools, Prototype, script.aculo.us, SWFObject, Yahoo! User Interface, any of which may be used and) provide a baseline and means of accessing and displaying information graphically to users.

US 2019/0379754 to Krishnaswamy
[0028] A chain is a transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions where N is equal to or greater than one. The block header includes a hash of the block's transactions, as well as a hash of the prior block's header. In this way, all transactions on the ledger may be sequenced and cryptographically linked together. Accordingly, it is not possible to tamper with the ledger data without breaking the hash links. A hash of a most recently added blockchain block represents every transaction on the chain that has come before it, making it possible to ensure that all peer nodes are in a consistent and trusted state. The chain may be stored on a peer node file system (i.e., local, attached storage, cloud, etc.), efficiently supporting the append-only nature of the blockchain workload.

US 2017/0243025 to Kurian
[0058] FIG. 2B provides a block chain system environment architecture 400, in accordance with one embodiment of the present invention. Rather than utilizing a centralized database of data for validation of obligation satisfaction, as discussed above in FIG. 2A, various embodiments of the invention may use a decentralized block chain configuration or architecture as shown in FIG. 2B in order to facilitate validation and verification of the satisfaction of obligations associated with an user's access of a portion of a shared resource, including but not limited to the validation and verification of the complete or partial satisfaction by a borrower of an obligation associated with the borrowing of funds from a larger pool of loanable funds. Such a decentralized block chain configuration ensures accurate mapping of resources available within a shared resource (such as a pool of loanable funds) and ensures accurate mapping of obligations incurred by users who have borrowed resources, along the status of each user's satisfaction of their respective obligations. Accordingly, a block chain configuration may be used to maintain an accurate ledger of resources, obligations to return and/or repay resources, and to provide validation transactions associated with the satisfaction of obligations associated with those resources. For example, the block chain database may include real-time resource availability for a user who has access to a shared resource, such as a pool of funds and/or real-time status information associated with a user's satisfaction of an obligation associated with a borrowed or loaned resource, including the user's partial satisfaction of one or more obligations. Upon making a payment or other action in satisfaction or partial satisfaction of an obligation associated with a resource borrowed by a user, the user (or an individual or entity tasked with receiving obligation satisfaction materials, or otherwise associated with the obligation) may transmit documentation or other data associated with the satisfaction of the obligation to the system. The block chain system may identify the obligation, identify the user associated with the obligation, and identify the degree to which the obligation has been satisfied. The system may confirm with the user and/or the recipient of a payment associated with the user's obligation that the obligation has been at least partially satisfied, and the degree to which the obligation has been satisfied. The system may also identify and/or update the status of the shared resource (such as the status of a pool of loanable funds) such that the user and/or others associated with the resource can ascertain the status of the shared resource and the user's satisfaction of the user's obligation(s) associated with the resource. As such, the system may validate and verify the issuance of resource portions to one or more users and the user's satisfaction of obligations to return or repay those resource portions.

The prior art of record (Bassler in view of Castinado, Bisikalo, Krishaswamy, and Kurian) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 2-3, 9-10 and 16-17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0164241 to Bassler in further view of US 2017/0243213 to Castinado et al. (hereafter “Castinado”)

As per claim 1, Bassler discloses one or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute a method for storing sub-component state data for sub-components of a system resource (FIGs. 2-3) on a blockchain (FIG. 3; paragraphs 0070, 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (sub-components as claimed)), where the blockchain includes a system resource data block that corresponds to the system resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.” [Wingdings font/0xE0] the generated records including an URL referring to data objects referring to source 1…n, data(p2), or data(p3)…)  and the system resource data block includes one or more links, where each link corresponds to one of one or more sub-components of the system resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] URL (link as claimed) to electronic data object related to source 1…n, data(p2) or data(p3) (sub-components as claimed)), the method comprising:
generating a first component state data block (In view of paragraph 0056 of the specification, component state data block can have any other descriptive data, therefore, Bassler paragraph 0070: “During identification 202 electronic data objects, like e.g. emails, potentially responsive to relevant questions specified by the scope of the eDiscovery 200 are identified for further analysis and review. Custodians who are in possession of potentially relevant electronic data objects may be identified. To ensure a complete identification of data sources comprising relevant electronic data objects, data mapping techniques may be employed. Since the scope of data sources, i.e. the volume of electronic data objects, may be overwhelming in this phase, attempts may be made to reduce the overall scope of data sources during this phase. This may be achieved e.g. by limiting the identification of electronic data objects to a certain date range or search term(s).” [Wingdings font/0xE0] teaching the electronic data object having information responsive to relevant questions, data mapping applied or a date range for searching (descriptive data) [Wingdings font/0xE0]electronic data objects are considered as component state data block as claimed) for a first sub-component of a system resource on the blockchain (FIG. 3; paragraphs 0070, 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (sub-components as claimed)); and
setting the link in the resource data block (paragraphs 0083 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”)) that corresponds to the first sub-component to reference the first subcomponent state data block (paragraphs 0083-0085 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] since the resource 1 …n, data(P2)1… n or data(P3)1…n (components as claimed) are not completely stored in the blokchain, the URL is set to refer the electronic data object (component state data block) to the resource1…n, data(P2)1…n or data(P3)1…n).
Bassler discloses the first component state data block for the first sub-component (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (components as claimed)), however Bassler does not explicitly disclose the first sub-component state data block for the first component including first state data corresponding to the first component.
Castinado further discloses the first sub-component state data block for the first component including first state data (paragraphs 0060-0061) corresponding to the first component (paragraphs 0060, 0062 and 0073: “Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes.”) [Wingdings font/0xE0] node’s validation in a form of a block).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Castinado into Bassler’s teaching because it would provide for the purpose of Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes (Castinado, paragraph 0060).

As per claim 4, Bassler discloses the resource comprises a computer hardware system (FIGs. 1 and 3) and the first sub- component comprises a hardware sub-component of the system (FIGs. 1 and 3).

As per claim 8, Bassler discloses a system for storing sub-component state data on a blockchain (FIG. 3), the system comprising:
one or more processors (FIG. 1); and 
one or more memory devices in communication with the one or more processors (FIG. 1), the memory devices having computer-readable instructions stored thereupon that (FIG. 1), when executed by the processors (FIG. 1), cause the processors to perform a method for storing sub- component state data for sub-components of a system resource (FIGs. 2-3) on a blockchain (FIG. 3; paragraphs 0070, 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (sub-components as claimed)), where the blockchain includes a system resource data block that corresponds to the system resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.” [Wingdings font/0xE0] the generated records including an URL referring to data objects referring to source 1…n, data(p2), or data(p3)…) and the system resource data block includes one or more links, where each link corresponds to one of one or more sub-components of the system resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] URL (link as claimed) to electronic data object related to source 1…n, data(p2) or data(p3) (sub-components as claimed)), the method comprising: 
identifying a system resource data block on a blockchain that corresponds to the system resource (FIG. 3; paragraphs 0028-0030, 0080-0081, 0083, 0090 and 0092: “The respective program instructions may be executed by a processor of a computer system in order to add an additional entry to the blockchain or in order to access information stored in the blockchain or in order to perform some other task defined by the blockchain. “ and “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.” [Wingdings font/0xE0] the generated records including an URL referring to data objects referring to source 1…n, data(p2), or data(p3)…), where the system resource data block includes one or more links and each link corresponds to one of one or more sub-components of the system resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] URL (link as claimed) to electronic data object related to source 1…n, data(p2) or data(p3) (sub-components as claimed)), 
generating a first sub-component state data block (In view of paragraph 0056 of the specification, component state data block can have any other descriptive data, therefore, Bassler paragraph 0070: “During identification 202 electronic data objects, like e.g. emails, potentially responsive to relevant questions specified by the scope of the eDiscovery 200 are identified for further analysis and review. Custodians who are in possession of potentially relevant electronic data objects may be identified. To ensure a complete identification of data sources comprising relevant electronic data objects, data mapping techniques may be employed. Since the scope of data sources, i.e. the volume of electronic data objects, may be overwhelming in this phase, attempts may be made to reduce the overall scope of data sources during this phase. This may be achieved e.g. by limiting the identification of electronic data objects to a certain date range or search term(s).” [Wingdings font/0xE0] teaching the electronic data object having information responsive to relevant questions, data mapping applied or a date range for searching (descriptive data) [Wingdings font/0xE0]electronic data objects are considered as component state data block as claimed) for a first sub-component of a system resource on the blockchain (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (components as claimed)); and 
setting the link in the resource data block (paragraphs 0083 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”)) that corresponds to the first sub- component to reference the first sub-component state data block (paragraphs 0083-0085 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] since the resource 1 …n, data(P2)1… n or data(P3)1…n (components as claimed) are not completely stored in the blokchain, the URL is set to refer the electronic data object (component state data block) to the resource1…n, data(P2)1…n or data(P3)1…n).
Bassler discloses the first component state data block for the first component (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (components as claimed)), however Bassler does not explicitly disclose the first sub-component state data block for the first sub-component including first state data corresponding to the first sub-component.
Castinado further discloses the first component state data block for the first component including first state data (paragraphs 0060-0061) corresponding to the first component (paragraphs 0060, 0062 and 0073: “Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes.”) [Wingdings font/0xE0] node’s validation in a form of a block).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Castinado into Bassler’s teaching because it would provide for the purpose of Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes (Castinado, paragraph 0060).

As per claim 11, it is a system claim, which recite(s) the same limitations as those of claim 4. Accordingly, claim 11 is rejected for the same reasons as set forth in the rejection of claim 4.

As per claim 15, Bassler discloses a method for storing sub-component state data for sub-components of a system resource (FIGs. 2-3) on a blockchain, where the blockchain (FIG. 3; paragraphs 0070, 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (sub-components as claimed)) includes a system resource data block that corresponds to the system resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.” [Wingdings font/0xE0] the generated records including an URL referring to data objects referring to source 1…n, data(p2), or data(p3)…) and the system resource data block includes one or more links and each link corresponds to one of one or more sub- components of the system resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] URL (link as claimed) to electronic data object related to source 1…n, data(p2) or data(p3) (sub-components as claimed)), the method comprising: 
generating a first component state data block (In view of paragraph 0056 of the specification, component state data block can have any other descriptive data, therefore, Bassler paragraph 0070: “During identification 202 electronic data objects, like e.g. emails, potentially responsive to relevant questions specified by the scope of the eDiscovery 200 are identified for further analysis and review. Custodians who are in possession of potentially relevant electronic data objects may be identified. To ensure a complete identification of data sources comprising relevant electronic data objects, data mapping techniques may be employed. Since the scope of data sources, i.e. the volume of electronic data objects, may be overwhelming in this phase, attempts may be made to reduce the overall scope of data sources during this phase. This may be achieved e.g. by limiting the identification of electronic data objects to a certain date range or search term(s).” [Wingdings font/0xE0] teaching the electronic data object having information responsive to relevant questions, data mapping applied or a date range for searching (descriptive data) [Wingdings font/0xE0]electronic data objects are considered as component state data block as claimed) for a first sub-component of a system resource on the blockchain (FIG. 3; paragraphs 0070, 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (sub-components as claimed)); and 
setting the link in the resource data block (paragraphs 0083 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”)) that corresponds to the first sub- component to reference the first sub-component state data block (paragraphs 0083-0085 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] since the resource 1 …n, data(P2)1… n or data(P3)1…n (components as claimed) are not completely stored in the blokchain, the URL is set to refer the electronic data object (component state data block) to the resource1…n, data(P2)1…n or data(P3)1…n).
Bassler discloses the first component state data block for the first sub-component (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (components as claimed)), however Bassler does not explicitly disclose the first sub-component state data block for the first component including first state data corresponding to the first component.
Castinado further discloses the first sub-component state data block for the first component including first state data (paragraphs 0060-0061) corresponding to the first component (paragraphs 0060, 0062 and 0073: “Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes.”) [Wingdings font/0xE0] node’s validation in a form of a block).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Castinado into Bassler’s teaching because it would provide for the purpose of Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes (Castinado, paragraph 0060).

As per claim 18, it is a method claim, which recite(s) the same limitations as those of claim 4. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 4.

Claims 5, 7, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bassler in further view of Castinado, as applied to claims 1, 8 and 15, and further in view of US 2018/0137306 to Brady et al. (hereafter “Brady”)

As per claim 5, Bassler does not explicitly disclose the resource comprises an application and the first sub-component comprises an update to the application.
Brady further discloses the resource comprises an application (paragraphs 0018, 0028, and 0035) and the first sub-component comprises an update to the application (paragraphs 0045, 0048, 0052 and 0059).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Brady into Bassler’s teaching and Castinado’s teaching because it would provide for the purpose of improving the security and reliability of the software containers 10, a blockchain based system is used (Brady, paragraph 0044).

As per claim 7, Bassler does not explicitly disclose the resource comprises a service and the first sub-component comprises a sub- component of the service.
Brady further discloses the resource comprises a service (paragraph 0018) and the first sub-component comprises a sub- component of the service (paragraphs 0018, 0024, 0035 and 0039).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Brady into Bassler’s teaching and Castinado’s teaching because it would provide for the purpose of improving the security and reliability of the software containers 10, a blockchain based system is used (Brady, paragraph 0044).

As per claim 12, it is a system claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 12 is rejected for the same reasons as set forth in the rejection of claim 5.

As per claim 14, it is a system claim, which recite(s) the same limitations as those of claim 7. Accordingly, claim 14 is rejected for the same reasons as set forth in the rejection of claim 7.

As per claim 19, it is a system claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 19 is rejected for the same reasons as set forth in the rejection of claim 5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bassler in further view of Castinado, as applied to claims 1, 8 and 15, and further in view of US 2018/0173568 to El-moussa.

As per claim 6, Bassler does not explicitly disclose the resource comprises an operating system and the first sub-component comprises one of a library, a management subsystem and a device driver.
El-moussa further discloses the resource comprises an operating system (paragraph 0029) and the first sub-component comprises one of a library (paragraph 0029), a management subsystem and a device driver.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of El-moussa into Bassler’s teaching and Castinado’s teaching because it would provide for the purpose of providing a resource to a virtualized software installation in a distributed computing environment (El-moussa, paragraph 0007).

As per claim 13, it is a system claim, which recite(s) the same limitations as those of claim 6. Accordingly, claim 13 is rejected for the same reasons as set forth in the rejection of claim 6.

As per claim 20, it is a system claim, which recite(s) the same limitations as those of claim 6. Accordingly, claim 20 is rejected for the same reasons as set forth in the rejection of claim 6.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193